FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                              August 31, 2020
                         _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                            No. 19-5073
                                                  (D.C. Nos. 4:16-CV-00449-CVE-PJC &
 KENNETH WAYNE STIGER,                                   4:00-CR-00126-CVE-7)
                                                               (N.D. Okla.)
       Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, MATHESON, and CARSON, Circuit Judges.
                  _________________________________

       Kenneth Wayne Stiger filed a 28 U.S.C. § 2255 motion, claiming his life sentence

for conspiracy to possess with intent to distribute controlled substances violates his due

process and Eighth Amendment rights. The district court denied the motion but granted a

certificate of appealability (COA) on the due process claim. Stiger now appeals the

denial of his due process claim and seeks a COA to challenge the denial of his Eighth

Amendment claim. Exercising jurisdiction under 28 U.S.C. §§ 1291 and 2253(a), we



       *
         After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It may
be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
affirm the denial of Stiger’s due process claim. We also deny a COA on the Eighth

Amendment claim. See id. § 2253(c)(1)(B).

                                             I

       A federal jury convicted Stiger of conspiring to possess with intent to distribute

controlled substances and conspiring to launder money. The drug conspiracy was

punishable by ten years to life in prison, but because Stiger had two prior felony drug

convictions from California, the mandatory statutory minimum sentence was increased to

life in prison. See 21 U.S.C. § 841(b)(1)(A). Accordingly, the district court sentenced

Stiger to life in prison on the drug conspiracy and a concurrent twenty-one year term on

the money laundering conspiracy. We affirmed the convictions and sentence but

remanded for a hearing on an attorney-conflict-of-interest issue. See United States v.

Stiger, 413 F.3d 1185, 1194-95, 1199 (10th Cir. 2005), abrogated in part on other

grounds by Alleyne v. United States, 570 U.S. 99, 108 (2013). The district court

subsequently rejected the attorney-conflict issue, and we affirmed, see United States v.

Stiger, 251 F. App’x 508, 512 (10th Cir. 2007). Thereafter, the district court denied

Stiger’s § 2255 motion, and we dismissed his untimely attempt to appeal, see R. at 343-

44, United States v. Stiger, No. 10-5011 (10th Cir. Mar. 29, 2010). Stiger also filed a

28 U.S.C. § 2241 petition, which the district court dismissed as an unauthorized second

or successive § 2255 motion, and we later denied a COA and denied his motion for

authorization to file a second or successive § 2255 motion, see Stiger v. Oliver,

586 F. App’x 485, 485-86 (10th Cir. 2014).



                                             2
       Stiger then brought his present § 2255 motion, arguing that California law had

reclassified one of his prior felony convictions as a misdemeanor.1 Specifically, he

claimed that in 2014, California voters passed Proposition 47, which reduced certain drug

offenses from felonies to misdemeanors. He attached to his motion an order from the

Los Angeles County Superior Court, which redesignated one of his two 1986 convictions

for possession of cocaine from a felony to a misdemeanor conviction. See R. at 411.

Relying on Johnson v. United States, 544 U.S. 295, 303 (2005), which recognized that a

defendant is entitled to a sentence reduction if his enhanced sentence is based on a

vacated prior conviction, Stiger argued he was entitled to resentencing because he no

longer had two prior felony convictions. He claimed that continued application of the

enhanced sentence violated his due process and Eighth Amendment rights because it

exceeded the sentence authorized by law.

       The district court rejected these arguments but granted a COA on the due process

claim. Stiger now appeals the denial of his due process claim and seeks a COA to appeal

the denial of his Eighth Amendment claim.

                                             II

       A. Due Process

       “On appeal from the denial of a § 2255 motion, ordinarily we review the district

court’s findings of fact for clear error and its conclusions of law de novo.” United States


       1
        Stiger’s present § 2255 motion is not second or successive because, as we
explained in a prior order dismissing as unnecessary his motion for authorization, see R.
at 413-15, the basis for his present motion did not exist when he filed his initial § 2255
motion. See In re Weathersby, 717 F.3d 1108, 1111 (10th Cir. 2013) (per curiam).
                                             3
v. Driscoll, 892 F.3d 1127, 1130 (10th Cir. 2018) (internal quotation marks omitted).

Having reviewed Stiger’s pro se materials, which we have solicitously construed, see

Van Deelen v. Johnson, 497 F.3d 1151, 1153 n.1 (10th Cir. 2007), the government’s

response, and the relevant legal authorities, we affirm the denial of Stiger’s due process

claim for substantially the same reasons stated in the district court’s succinct and cogent

order dated June 10, 2019.

       The district court recognized that we recently rejected a virtually identical due

process claim in United States v. McGee, 760 F. App’x 610, 610-11, 616 (10th Cir.

2019), where the § 2255 movant challenged his enhanced life sentence imposed under

§ 841 based on the redesignation of a predicate felony to a misdemeanor under

California’s Prop. 47.2 Although the § 2255 movant in McGee similarly invoked

Johnson, as Stiger does here, the district court correctly explained that Johnson is

distinguishable for the reasons we stated in McGee:

       [T]he Johnson scenario arises where a defendant never qualified for an
       enhanced sentence to begin with because his underlying predicate
       conviction was invalid or unconstitutional. Due process concerns may also
       arise where a predicate conviction, though valid, did not qualify for
       enhancement purposes. But McGee’s California conviction fits in neither
       category. It was not vacated. Nor has he shown that it did not qualify as a
       predicate offense at the time of sentencing. Instead, it was only modified,
       as an act of legislative grace, from a felony to a misdemeanor. Circuit
       precedent applying § 841 has made a significant distinction between
       convictions that have been vacated or successfully attacked and
       convictions, like McGee’s, that have merely been excused as a matter of
       legislative grace. Only enhancement based on the former raises due
       process concerns.

       2
        Unpublished cases are not binding precedent, but we may consider them for their
persuasive value. See Fed. R. App. 32.1(a); 10th Cir. R. 32.1(A).
4
Rawle at 508 (quoting McGee, 760 F. App’x at 613 (brackets and ellipses omitted)).

       Stiger asserts his prior conviction was vacated, but the district court recognized,

and the record confirms, that it was redesignated from a felony conviction to a

misdemeanor conviction pursuant to Prop. 47. The district court also recognized that

Stiger offered no argument that his conviction did not qualify as a predicate offense at the

time of sentencing. Thus, the court correctly concluded that Stiger’s enhanced sentence

does not raise due process concerns. Stiger insists the district court erred in relying on

McGee because California law made the redesignation of his offense retroactive “for all

purposes.” Aplt. Br. at 7 (brackets and internal quotation marks omitted). But as we

explained in McGee, “even if California decided to give Proposition 47 retroactive effect

for purposes of its own state law, that would not retroactively make [the] felony

conviction a misdemeanor for purposes of federal law.” 760 F. App’x at 615 (internal

quotation marks omitted). Stiger’s arguments are unavailing, and the district court

correctly rejected his due process claim.

       B. Eighth Amendment

       Stiger next contends that his enhanced sentence under § 841 violates the Eighth

Amendment because, absent two qualifying felony convictions, it exceeds the maximum

sentence authorized by law.3 The district court rejected this claim, and Stiger now seeks


       3
         In the district court, Stiger premised his argument on Prop. 47 and the
reclassification of his 1986 felony conviction to a misdemeanor. For the first time on
appeal, however, Stiger expands the scope of his argument and contends that his sentence
violates the Eighth Amendment because it is disproportionate to his offense in light of the
First Step Act, the Fair Sentencing Act, and other sentencing changes. We decline to
consider these unpreserved arguments. See Stouffer v. Trammell, 738 F.3d 1205, 1222
                                              5
to appeal. However, to appeal the denial of his Eighth Amendment claim, Stiger must

first obtain a COA. See 28 U.S.C. § 2253(c)(1)(B). We will grant a COA “only if

[Stiger] has made a substantial showing of the denial of a constitutional right.” Id.

§ 2253(c)(2). Under this standard, he “must demonstrate that reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       The district court concluded that Stiger’s life sentence did not violate the Eighth

Amendment because it fell within the parameters of § 841. This conclusion is not

reasonably debatable. As the district court recognized, “a sentence within the limits

imposed by statute is neither excessive nor cruel and unusual under the Eighth

Amendment.” United States v. Gillespie, 452 F.3d 1183, 1190 (10th Cir. 2006). Stiger

failed to establish that his enhanced sentence violates § 841. He had two prior felony

drug convictions that satisfied the criteria for enhancement under § 841 when he was

convicted and sentenced for the drug conspiracy, and thus, he was sentenced within the

parameters of § 841. See United States v. Dyke, 718 F.3d 1282, 1293 (10th Cir. 2013)

(“The question posed by § 841(b)(1)(A) is whether the defendant was previously

convicted, not the particulars of how state law later might have, as a matter of grace,

permitted that conviction to be excused, satisfied, or otherwise set aside.”). As a

consequence, reasonable jurists would not debate that his sentence comports with the

Eighth Amendment. Stiger is not entitled to a COA on this claim.


n.13 (10th Cir. 2013) (“We do not generally consider issues that were not raised before
the district court as part of the habeas petition.”).
                                             6
                                          III

      For the foregoing reasons, we affirm the denial of Stiger’s due process claim and

deny a COA on the Eighth Amendment claim.

                                                      Entered for the Court


                                                      Joel M. Carson III
                                                      Circuit Judge




                                           7